Citation Nr: 0738300	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-15 215	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1977 to 
September 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

During his September 2004 audiological examination, the 
veteran complained of bilateral tinnitus, and in an informal 
hearing presentation dated in November 2007, the veteran's 
representative requested that this complaint be treated as an 
informal claim for service connection.  Therefore, the issue 
of service connection for tinnitus is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran does not have hearing loss that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2003, December 2003, July 2004, October 2004, and February 
2005.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for hearing loss, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
review of the issue and the text of the relevant portions of 
the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

A December 1977 in-service audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
10
LEFT
15
15
5
5
10

An August 1983 separation audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
10
LEFT
20
0
0
0
5

When the veteran was examined by VA in November 1985 pursuant 
to a different claim, the examiner noted that tympanic 
membranes and hearing acuity were "normal."  A September 
2004 VA audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
40
45
LEFT
30
30
30
40
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  At this 
examination, the veteran reported a history of noise exposure 
to aircraft while working on flight lines.  The veteran 
denied post-military noise exposure and post-military 
recreational noise exposure.  On examination, the examiner 
noted a gently sloping mild to moderately severe 
sensorineural hearing loss with good word recognition scores 
bilaterally.  Tympanometry was within normal limits on the 
right ear and indicated a flaccid middle ear system on the 
left ear.  Acoustic reflexes were present in ipsilateral and 
contralateral conditions with normal middle ear function.  
The examiner noted that the veteran was sensitive to loudness 
which precluded measurement of acoustic reflex decay.  The 
examiner noted that the SMRs documented the veteran's 
reported work on flight lines in the Air Force, and noted an 
inner ear infection (otitis media) in 1977 and 1979 which 
were treated; however, the examiner noted that the SMRs 
indicated normal audiometric behavioral thresholds in 
service.  Based on this evidence, the examiner opined that it 
was not as likely as not that hearing loss resulted from 
acoustic trauma during military service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.
Here, there is medical evidence of current bilateral hearing 
loss as noted by the September 2004 VA examination, and the 
SMRs show that the veteran was exposed to noise from the 
flight lines while in service.  However, the SMRs do not show 
any in-service complaints or treatment related to hearing 
loss, and the in-service examinations revealed normal 
audiometric results.  Further, there is no medical evidence 
of a nexus between the veteran's current hearing loss and his 
time spent in the military.  In fact, the September 2004 VA 
audiologist who examined the veteran specifically opined that 
it was not likely that the veteran's current hearing loss was 
caused by acoustic trauma while in service.  This opinion was 
based on the veteran's SMRs showing no complaints or 
treatment related to hearing loss, and in-service 
examinations that revealed normal hearing.  In addition, 
sensorineural hearing loss was not shown to a compensable 
degree within a year of separation from military service, as 
the first documented post-service evidence of hearing loss is 
the September 2004 VA audiologic examination.

The veteran contends that he has hearing loss that resulted 
from acoustic trauma while in service.  While the veteran is 
competent as a layman to describe any symptoms he 
experiences, there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss has no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


